Citation Nr: 0218227	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Board justifies proceeding with the decision below 
despite the lack of issuance of a Supplemental Statement 
of the Case (SSOC) after receipt of a lay statement by the 
RO in June 2002 because in reopening the veteran's claim 
for service connection for a right knee disability in the 
decision herein, the Board has awarded the veteran the 
maximum benefit on appeal to this extent.  Therefore, the 
Board concludes that the appellant is not adversely 
impacted under Bernard v. Brown, 4 Vet. App. 384 (1993).  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991)

Finally, the Board notes that the veteran failed to appear 
for a hearing at the RO in Indianapolis, Indiana on July 
15, 2002.  The veteran has not requested that the hearing 
be rescheduled.  

The Board is undertaking additional development on the 
issue of de novo consideration of entitlement to service 
connection for a right knee disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  In an unappealed rating decision, dated in March 1970, 
the RO initially denied entitlement to service connection 
for a right knee disability.  The RO properly notified the 
veteran of that determination that same month; he did not 
appeal that decision.

3.  The evidence added to the record since the March 1970 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
right knee disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim of entitlement to 
service connection for a right knee disability which was 
denied by the RO in a March 1970 rating decision. 

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126).  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty 
to notify a claimant of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do 
apply to claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C. 
§ 5108.  The Court further held that a person attempting 
to reopen a claim is a claimant under chapter 51 of Title 
38, U.S. Code, and 38 C.F.R. § 3.159(b) applies to claims 
for benefits governed by 38 C.F.R. Part 3, which includes 
claims to reopen.  Therefore, the provisions of the VCAA 
are accordingly, applicable to the veteran's claim.  
VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this 
regard, it is noted that the veteran's request to reopen 
the claim for service connection for a right knee 
disability was received before August 29, 2001.  As such, 
these regulations, as in effect prior to August 29, 2001, 
are applicable to this appeal.

With respect to notice, in a May 2002 statement of the 
case (SOC), the RO informed the appellant of the notice 
and duty to assist requirements of the VCAA, informed him 
of the evidence needed to reopen his claim for service 
connection for a right knee disability, and advised him of 
VA assistance in the development of his claim.  The May 
2002 statement of the case also provided the veteran with 
the requirements of law with respect to this issue on 
appeal.  The Board believes that it is clear that the VA 
duty to notify has been met.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
VA benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  As indicated in the decision below, it has 
been determined by the Board that new and material 
evidence has been received in order to reopen the 
veteran's claim for service connection for a right knee 
disability.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran 
in proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Applicable Law and Regulations

Service Connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Finality/New and Material Evidence

In general, RO decisions that are not appealed become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   
The governing regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 
(2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994). Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed a claim for service connection for a 
right knee disability with the RO in Indianapolis, Indiana 
in September 1969.  In a March 1970 rating decision, the 
RO initially denied entitlement to service connection for 
a right knee disability.  The Board notes the veteran's 
representative has argued that the veteran did not receive 
notice of the March 1970 decision and that, as such, his 
claim for service connection for a right knee disability 
has remained open since September 1969.  However, VA Form 
21-6798, Disability Award Sheet, dated March 16, 1970, 
reflects that the veteran was sent VA Form 20-822, Control 
Document and Award Letter, with attachment VA Form 21-
6782, Original Disability Compensation, reflecting that he 
was denied service connection for a right knee disability 
because there was no medical evidence of a right 
disability found upon VA examination.  It was noted that 
the veteran was to be furnished a copy of the March 1970 
rating decision with a dated copy of the award letter to 
the Insurance Activity, St. Paul, Minnesota.  There is no 
evidence in the claims file to reflect that the veteran 
did not receive a copy of the March 1970 rating decision 
and award letter with attachment as indicated in VA Form 
21-6798 which provided his appellate rights.  It appears 
that both the March 1970 rating decision and award letter 
were sent to the veteran's then address of record, 295 
Maple Street, Zionville, Indiana 46077.  There is no 
evidence in the claims file that the notifications were 
returned by the United States Postal Service as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to 
notices mailed by VA)).  Thus, the Board concludes that 
the veteran received a copy of the March 1970 rating 
decision and award letter.  Therefore, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is any evidence 
added to the record following the RO's March 1970 rating 
decision.  

Evidence that was of record at the time of the RO's March 
1970 rating decision included the veteran's service 
medical records reflecting that in January 1968, the 
veteran was involved in a motor vehicle accident and 
sustained multiple lacerations over his right knee.  Since 
that time, the veteran was seen on numerous occasions for 
right knee pain and was placed on a limited profile.  An 
orthopedic consult report, dated May 10, 1968, reflects a 
diagnosis of mild chondromalacia of the right patella or 
possible chondral fracture of the patellofemoral 
articulation.  In July 1968, a diagnosis of mild damage to 
the cartilage of the right kneecap without evidence of a 
fracture or injury to the bony portion was recorded.  At 
that time, the examiner noted that it was likely that 
there would be a gradual improvement with respect to the 
veteran's right knee and other orthopedic disabilities.  
In September and October 1968, the veteran was seen on 
several occasions for right knee pain.  In October 1968, 
it was noted that the veteran was considered to be a 
candidate for patellar shaving and that he refused.  

A June 1969 service discharge examination report reflects 
that the veteran's lower extremities were "abnormal."  In 
the notes section of the right report, the examiner 
reported that the veteran had a "normal" right knee.  The 
examiner also indicated that the veteran gave a history of 
having chondromalacia of the right patella as a result of 
an inservice motor vehicle accident.  In the Summary of 
Defects and Diagnoses section of the report, a diagnosis 
of chondromalacia of the right patella was recorded.  The 
veteran was scheduled for an orthopedic consult.  A Report 
of Medical History, also dated in June 1969, reflects that 
the veteran reported having a "trick" or locked knee.  In 
the Physician's Summary section of the report, the 
examiner noted that the veteran gave a history of having 
chondromalacia of the right patella, following an 
inservice motor vehicle accident.  

When seen for an orthopedic consult subsequent to service, 
in October 1969, the examiner noted that the veteran had 
persistent complaints referable to the right knee since he 
was involved in a motor vehicle accident in January 1968.  
At that time, the veteran had full range of motion of the 
right knee.  There was mild chondromalacia of the right 
patella.  The examiner concluded: (1) that the veteran's 
complaints were out of proportion of the physical findings 
with the exception of mild knee pains, and that he was 
able to perform the duties of his grade; (2) the veteran's 
complaints were associated with an automobile accident 
which occurred during service.  

Evidence also of record at the time of the RO's March 1970 
rating decision was a January 1970 VA examination report 
reflecting that an examination of the right knee to 
include X-rays, was essentially "normal."  A diagnosis of 
no abnormalities of the right knee was recorded by the 
examining physician. 

Evidence added to the record since the March 1970 rating 
decision includes a November 2001 VA spine examination 
report.  A review of that report reflects that the 
examiner had reviewed the veteran's claims file and 
reported a history of the right knee disability consistent 
with that previously reported in this decision.  After an 
examination of the right knee in November 2001, a 
diagnosis of "right knee condition" was recorded.  The 
examiner did not provide an opinion with respect to the 
etiology of the veteran's right knee disorder. 

Also added to the record after the March 1970 rating 
decision, were statements submitted by the veteran in 
October and November 2001.  In a November 2001 statement, 
the veteran reported that he had hurt his right knee 
during an inservice motor vehicle accident in January 
1968.  The veteran related that after service, he saw a 
private physician, Dr. P. of Oakland City, Indiana, but 
that he was deceased.  The veteran also indicated that in 
1974-1975, he saw Dr. T.H. of Evansville, Indiana, but 
that he was informed by his office that they only kept 
patient's records for seven years.  The veteran also 
indicated that he had received treatment at the VA clinic 
in Evansville, Illinois, but that his knees were not 
examined at that time.

Also submitted after the RO's March 1970 rating decision 
were statements, submitted by G.W. and [redacted], 
received by the RO in December 2001 and June 2002, 
respectively.  A review of the statement submitted by G.W. 
reflects that he was the manager of a store which employed 
the veteran in 1995, that he had observed the veteran 
having muscle and joint strain, and that he and the 
appellant had talked many times over the years about his 
knee problems.  Mr. [redacted] indicated that he had worked 
with the veteran, that he remembered the veteran having 
knee pain, and that he witnessed the veteran's knee giving 
way on several occasions.   

After reviewing the record, the Board is of the opinion 
that new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability.

In March 1970, the RO denied the veteran's claim on the 
basis that there was no medical evidence of any current 
right knee disability.  Recently added to the record is 
the November 2001 VA examination report, which reflects 
evidence of a current right knee condition.  

The Board believes that this evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see Hodge, 155 F.3d at 1363.  Therefore, the veteran's 
claim of entitlement to service connection for a right 
knee disability is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

In short, for the reasons and bases expressed above, the 
Board has concluded that  additional evidence which has 
been recently submitted is new and material.  Accordingly, 
the veteran's claim of entitlement to service connection 
for a right knee disability is reopened.


ORDER

New and material evidence having been received, the claim 
of entitlement to service connection for a right knee 
disability is reopened.  To that extent only, the appeal 
is granted.




		
	U.R POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

